Citation Nr: 0706516	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-13 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel





INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision in which 
the RO denied ratings in excess of 30 and 10 percent for 
asthma, respectively, as well as a TDIU.  The veteran filed a 
notice of disagreement (NOD) in July 2002, and the RO issued 
a statement of the case (SOC) in February 2003.  The veteran 
filed a substantive appeal in April 2003.  The RO issued 
supplemental SOCs (SSOCs) in November 2003 and May 2005.

In August 2005, the Board remanded the three claims to the RO 
for further evidentiary and due process development.  After 
accomplishing the requested action, the RO continued the 
denials of the claims (as reflected in the September 2005 and 
January 2006 SSOCs), and returned them to the Board for 
appellate consideration.  

The Board denied all three claims in June 2006.  The veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In an October 2006 Order, the Court 
granted a joint motion to partially vacate and remand (filed 
by representatives for both parties).  Pursuant to the joint 
motion, the Court vacated the Board's denial of the claim for 
a TDIU and returned the matters to the Board or compliance 
with the instructions in the joint motion.  The Court also 
dismissed the claims for increased ratings for asthma and for 
acne, as the veteran's attorney indicated in the joint motion 
that the veteran no longer wished to pursue these claims.




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim for a TDIU has been accomplished.

2. The veteran's service-connected disabilities, asthma 
(rated as 30 percent disabling) and acne (rated as 10 percent 
disabling), do not meet the minimum percentage requirements 
for consideration of a TDIU.

3.  The veteran has a high school education, some college, 
and twenty-two years of federal employment, to include with 
the Post Office.

4.  The veteran's service-connected asthma and acne do not 
prevent him from obtaining or retaining substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 3.340, and Part 4, including §§ 4.1, 4.2, 4.10, 
4.15, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In September 2003, during the pendency of this appeal, the RO 
sent the veteran a notice letter informing him that to 
support a claim for a TDIU, the evidence would have to show 
that he was unable to secure and follow a substantially 
gainful occupation solely due to his service-connected 
disabilities.  The RO also indicated that to qualify for a 
TDIU on a schedular basis, the veteran wold have to have one 
service-connected disability ratable at 60 percent or more or 
two or more service-connected disabilities, with at least one 
ratable at 40 percent or more and a combined disability 
rating of 70 percent or more.  After this letter, the veteran 
and his representative were afforded an opportunity to 
respond before readjudication of the claim(as reflected in 
the November 2003 and May 2005 SSOCs and, after the Board's 
August 2005 remand, the September and January 2006 SSOCs).  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim for a TDIU, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that post-rating September 2003 and 
September 2005 RO letters together satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333 (Fed. Cir. 2006) (VCAA notification need not 
be contained in a single communication and the law and 
regulations are silent as to the format to be used).  Both 
letters advised that VA is responsible for obtaining relevant 
records from any Federal agency including military, VA 
Medical Centers, or the Social Security Administration (SSA) 
and that it would make reasonable efforts to obtain relevant 
records not held by a Federal agency, including state or 
local government records, private medical records, and 
employment records.  The RO also sent a December 2005 letter 
asking the veteran for help in obtaining the records of the 
Swansea Medical Family Center, which had not yet been 
received; these records were subsequently received.  In 
addition, the September 2003 letter stated, on pages 1 and 2, 
"[T]ell us about any additional information or evidence that 
you want us to try to get for you," and [S]end us the 
evidence we need as soon as possible."  The September 2005 
letter stated on page 1: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all four content of notice requirements have been met 
in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the after the rating action on appeal.  However, 
the Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (citing Mayfield, 444 
F.3d at 1333-1334; Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 492 (2006); Pelegrini, 18 Vet. App. at 122-124).  As 
indicated above, the veteran has been afforded several 
opportunities to present information and evidence pertinent 
to the claim for a TDIU.  As a result of RO development and 
the Board's August 2005 remand, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the veteran's appeal.  After the 
issuance of the most recent September 2005 notice letter and 
additional opportunity to provide information and/or evidence 
pertinent to the claim for a TDIU, the claim was most 
recently readjudicated on the basis of all the evidence of 
record in January 2006 (as reflected in the SSOC).

Hence, the Board finds that any VA failure in not completely 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  The Court also 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In an attachment to the March 2006 
letter informing the veteran that his appeal was being 
returned to the Board, the RO provided information relating 
to disability ratings and effective dates.  Moreover, the 
veteran's status is not at issue in this case, the claim for 
a TDIU did not arise out of a claim for service connection, 
and the claim is being denied, so no rating or effective date 
is being assigned; hence, there is no possibility of 
prejudice to the veteran with respect to the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim for a TDIU has been accomplished. The RO, on its 
own initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining all evidence necessary to substantiate his claim 
for a TDIU, to include obtaining extensive post-service VA 
and private medical records through 2006.  In February and 
March 2000, January 2001, October 2003, May 2004 (two 
examinations), and February 2005, the veteran was afforded 
comprehensive VA examinations and tests as to the severity of 
his service-connected disabilities, and both May 2004 VA 
examinations specifically addressed the impact of his 
service-connected disabilities on his employability.  Reports 
of these examinations are of record.  Moreover, a copy of the 
August 2002 Social Security Administration (SSA) decision 
awarding the veteran disability benefits, as well as medical 
records underlying that determination, have been associated 
with the record and considered in adjudicating these claims.  
Significantly, neither the veteran nor his attorney has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence in connection with the matter currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.


II. Analysis

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340(a), 3.34l(a), 4.16(a) 
(2006).  In this case, veteran's only two service-connected 
disabilities-asthma and acne-are rated as 30 and 10 percent 
disabling.  Pursuant to 38 C.F.R. § 4.25 (2006), these 
evaluations combine to form a 40 percent rating. Thus, the 
minimum percentage requirements set forth in 38 C.F.R. § 
4.16(a) for consideration of a TDIU have not been met in this 
case.

However, even when the percentage requirements are not met, a 
TDIU may nonetheless be granted, in exceptional cases, when a 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities. 38 C.F.R. §§ 3.321(b), 4.16(b) (2006).

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue, but not to his age or 
to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(b), 4.19 
(2006); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough to warrant a TDIU.  Van 
Hoose, 4 Vet. App. at 363.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  Id. The ultimate question, however, is 
whether he is capable of performing the physical and mental 
acts required by employment, not whether he can find 
employment.  Id.

There are multiple medical opinions as to whether the veteran 
is unemployable and the reasons for his employability or 
unemployability.  It is the Board's responsibility to weigh 
and assess the credibility of the medical evidence of record.  
See Evans v. West, 12 Vet. App. 22, 30 (1998); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In June 2000, Dr. Tsiongas wrote that it was "obvious" from 
July 1999 VA treatment notes relating to the veteran's 
treatment for his non-service-connected chronic hepatitis C 
infection that he was "taken out of work at that time 
secondary to the fatigue he felt as a side effect of his 
treatment."  The veteran indicated to Dr. Tsiongas that his 
current work restrictions (allowing him to perform only light 
duty work) were based on his asthma and chronic fatigue.  Dr. 
Tsiongas indicated that he had consulted the veteran's 
treating physician, Dr. Shube, and that she had placed him on 
permanent restrictions both for his asthmatic condition and 
the fatigue she ascribed to the hepatitis C treatment.  

After receiving additional records, Dr. Tsiongas in an August 
2000 letter noted that the veteran felt his generalized 
physical condition including his asthma and fatigue and right 
forearm pain justified his work restrictions.  He wrote that 
the veteran had indicated that his main work duties at that 
time consisted of repairing damaged letters, and that it "is 
probable that he can do more physical work than that.  
Nonetheless, the confluence of these three complaints, more 
so his asthma and chronic fatigue, will limit him somewhat."   
Dr. Tsiongas the veteran's service-connected asthma was 
productive of mild to moderate obstructive airways disease 
that could be expected to preclude him from full exertion 
during times of exacerbation, but also stated that he 
nonetheless felt that the veteran could lift up to 25 pounds 
without difficulty and stand for up to 30 minutes at a time 
with short breaks in between, although he should avoid 
extremes of cold and heat.  In October 2000, the veteran was 
notified of his proposed termination from his Post Office job 
as a result of these same medical restrictions, i.e., lifting 
no more than 25 pounds, standing no more than 30 minutes 
intermittently with short breaks in between, and avoiding 
extremes of cold and heat.  It was noted that the veteran had 
requested a permanent light duty assignment but one could not 
be located for him. 

In December 2000, a VA respiratory examiner opined that there 
were no contraindications for the veteran to return to his 
previous level of light-duty postal work described as 
repairing damaged mail, inasmuch as he could do intermittent 
walking, squatting, climbing, and standing for up to 2 hours 
each continuously per day, could lift up to 15 to 25 pounds 
intermittently for up to 2 hours per day, and could bend, 
kneel, and twist intermittently less than 4 hours per day. 
The veteran had no restrictions on sitting, or on his hands, 
reaching, or in motor vehicle use.  It was recommended that 
he avoid extremes of cold, dust, fumes, gases, dampness, or 
temperature change, but the examiner opined that he could 
work a full 8-hour shift. He further opined that the veteran 
could perform the light duties that he had been performing 
for the last 3 years primarily to avoid asthma exacerbations.

In January 2001, a VA respiratory examiner opined that the 
veteran's mild asthmatic impairment did not preclude his 
gainful employment, provided that his workplace did not cause 
exposure to triggers for bronchospasm. The physician noted 
that dust at his work site worsened his asthma, as a result 
of which employment at this site was not recommended. Also in 
January 2001, the Post Office notified that veteran that he 
was to be terminated from his job at the end of that month 
due to his medical restrictions.  The letter noted that the 
veteran's twenty-two years of federal service had been 
considered.  After summarizing the veteran's physical 
condition and the available positions, the letter concluded: 
"The reality of the matter is that your physical 
restrictions render you incapable of performing the essential 
functions of your mail handler position or any other 
currently available funded position, with or without 
accommodation."  

In July 2001, the veteran's treating physician, Dr. Shube, 
noted that the veteran had recently been dismissed from his 
postal job secondary to hepatitis-related disability, and 
also noted that the presence of asthma would limit his 
ability to do a job involving strenuous physical exertion or 
exposure to dust or fumes. However, the doctor opined that it 
was the fatigue associated with treatment for the hepatitis 
that rendered the veteran unable to perform any work which 
involved physically strenuous activity or did not allow for 
periods of rest through the course of the day.

In an August 2002 decision, SSA determined that the veteran 
was disabled.  The disability determination and transmittal 
cover sheet listed the primary diagnosis as asthma and did 
not list a secondary diagnosis.  However, the first page of 
the SSA decision stated, in the evaluation of the evidence 
section: "The claimant has the following medically 
determinable severe impairments: asthma and hepatitis C" (p. 
1).  The SSA decision noted that the veteran had "a high 
school education and some college and past relevant work as a 
mail handler and clerk (p. 1).  The decision reiterated Dr. 
Shube's findings, including that the veteran continues to 
suffer from chronic fatigue, and also cited the veteran's 
testimony regarding this fatigue (pp. 1-2).  The SSA decision 
also found that the veteran had demonstrated that he lacked 
the residual functional capacity to perform the requirements 
of any past relevant work, shifting the burden to SSA to show 
that there were other jobs that the veteran could perform (p. 
2).  The SSA decision found that SSA had not met this burden 
because the veteran's "capacity for the full range of 
sedentary work is reduced by additional limitations that 
narrow the range of work he can perform.  The vocational 
expert testified that [the veteran's] need for additional 
break periods in the morning and in the afternoon reduces his 
world of work [and] an employer would be reluctant to hire 
such an individual" (p. 3).  

In October 2003, a VA respiratory examiner noted that the 
veteran's temporary light-work postal mail handler job was 
terminated two years prior because the Post Office no longer 
had light-duty jobs. Also in October 2003, a VA 
dermatological examiner opined that the veteran's minimal 
acne vulgaris and rosacea did not affect his ability to work 
in any physical or sedentary employment.

In May 2004, a VA respiratory examiner opined that the 
veteran's asthma symptoms seemed to currently be pretty well 
controlled with an inhaler and medication regimen, and that 
the asthma would not preclude him from performing normal 
instrumental and other activities of daily living or any 
sedentary work. Also in May 2004, a VA dermatological 
examiner opined that the veteran's acne/rosacea did not 
impede his ability to engage in physical or sedentary 
employment.

Thus, Drs. Tsiongas and Shube did not find that the veteran 
was unemployable due to his service-connected disabilities.  
Rather, they found that he was limited by a combination of 
his service-connected and non-service-connected disabilities.  
The SSA decision similarly did not distinguish between the 
service-connected asthma and hepatitis C as the reason for 
the veteran's unemployability.  See Collier v. Derwinski, 1 
Vet. App. 412, 417 (1991) (there are both significant 
differences and similarities in the SSA and VA systems, and 
the Board must give reasons or bases as to why an SSA 
determination is not accepted).  Moreover, Dr. Tsiongas 
indicated that the veteran was capable of doing more than his 
light duties and that his asthma and chronic fatigue limited 
him "somewhat."  The Post Office similarly indicated that 
the veteran could not work in any positions that were then 
currently available and funded, but did not indicate whether 
or not the veteran was capable of performing other types of 
work or the same type of work for a different employer.  In 
contrast, the May 2004 VA examiners-based on examination of 
the veteran and consideration of his history, and whose 
opinions were obtained specifically to resolve the question 
of whether the veteran's service-connected disabilities, 
alone, render him unable to obtain and retain substantially 
gainful employment-found that neither of his service-
connected disabilities render him unable to obtain and retain 
substantially gainful employment.  The October 2003 VA 
dermatological examiner reached a similar conclusion 
regarding the veteran's acne/rosacea.  These findings are 
consistent with the fact that the veteran has significant 
education and employment experience.  The preponderance of 
the above evidence thus weighs against the granting of a 
TDIU.

Thus, for the foregoing reasons, the evidence does not 
reflect that the veteran's service-connected asthma and acne 
render him unable to obtain or retain substantially gainful 
employment, so the claim for a TDIU must be denied. In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


